Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 1 of 41 PageID #: 673




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


 DESTINY WASHINGTON, DEVIN HAZEL,
 and DORIS ALEXANDER,
 Individually and on behalf of all other
 similarly situated,                                     CASE NO. 1:20-cv-00246

                Plaintiffs,
                                                    ORAL ARGUMENT REQUESTED
         v.

 JOHNSON & WALES UNIVERSITY,

                Defendant.


              PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S
                 MOTION TO DISMISS THE AMENDED COMPLAINT

        Plaintiffs Destiny Washington, Devin Hazel, and Doris Alexander, individually and on

 behalf of all others similarly situated, hereby file their Response in Opposition to Defendant

 Johnson & Wales University’s Motion to Dismiss the Amended Complaint, and in support

 therefor, state the following:

                                       INTRODUCTION

        This case presents a simple question. When the COVID-19 pandemic struck the United

 States, forcing colleges and universities across the country to close their campuses and move

 operations online, where should the financial burden of those closures have been contractually

 allocated? Defendant Johnson & Wales University (“JWU”) asks the Court to foist the burden on

 students alone, notwithstanding enforceable promises it made to provide on-campus education and

 experiences—both of which Plaintiffs Destiny Washington, Devin Hazel, and Doris Alexander

 paid expensive fees and tuition. Plaintiffs ask the Court to enforce the allocation of the burden

 according to their contracts with JWU by requiring partial refunds of that money to account for




                                                1
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 2 of 41 PageID #: 674




 the loss of the valuable on-campus college education and experiences. Plaintiffs’ agreements with

 their school, as well as basic principles of fairness, require that result.

         JWU’s position is even more unreasonable given that the University offers a separate and

 distinct online only program – JWUOnline – at a substantial discount of over 50%. Simply put, if

 a student wanted to attend JWU in an entirely online manner, that student would have enrolled in

 JWUOnline.      By choosing to enroll in JWU’s in-person, on-campus programs, Plaintiffs

 reasonably expected to receive all the benefits associated with an in-person, on-campus education.

 JWU cannot argue otherwise in good faith.

         This case is also one of a number of similar class actions brought by students seeking tuition

 and/or fee refunds in the wake of COVID-related campus closures. And in several recent decisions

 in such cases, courts following general principles of contract law and equity have denied motions

 to dismiss brought by universities and colleges on grounds similar to those that JWU raises in its

 Motion to Dismiss (“MTD”) [D.E. 17]. See, e.g., Rosado v. Barry University, Inc., 2020 U.S.

 LEXIS 204355 (S.D. Fla. Oct. 30, 2020); Salerno v. Fla. S. Coll., No. 8:20-CV-1494-30SPF, 2020

 WL 5583522, (M.D. Fla. Sept. 16, 2020); Waitt v. Kent State University, No. 2020-00392JD, 2020

 Ohio Misc. LEXIS 143 (Ohio Ct. Cl. Sept. 28, 2020); Garland v. Western Michigan University,

 No. 20-000063-MK, 2020 Mich. Ct. Cl. LEXIS 7 (Mich. Ct. Cl. Sept. 15, 2020); Smith v. The Ohio

 State University, Case No. 2020-00321JD (Ohio Ct. Cl., Sept. 9, 2020);1 McDermott v. Ohio State

 Univ., No. 2020-00286JD, 2020 Ohio Misc. LEXIS 127 (Ohio Ct. Cl. Aug. 24, 2020); Mellowitz

 v. Ball State Univ. & Bd. of Trs. of Ball State Univ., No. 49D14-2005-PL-015026, 2020 Ind. Super.

 LEXIS 854 (Ind. Super. Aug. 14, 2020); Milanov v. Univ. of Mich., Case No. 20-000056-MK,




 1
  A true and correct copy of this case is attached hereto as Exhibit A, for the Court’s
 convenience.


                                                     2
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 3 of 41 PageID #: 675




 2020 Mich. Ct. Cl. LEXIS 1 (Mich. Ct. Cl. July 27, 2020); Cross v. Univ. of Toledo, No. 2020-

 00274JD, 2020 Ohio Misc. LEXIS 121 (Ohio Ct. Cl. July 8, 2020); and Zahn v. Ohio Univ., Case

 No. 2020-00371JD (Ohio Ct. Cl., Oct. 19, 2020). This Court should do the same.

        JWU argues, among other things, that this Court may not review the quality of education

 provided at an academic institution. However, in the Amended Class Action Complaint

 (“Complaint”), Plaintiffs adequately allege a claim for breach of contract resulting from JWU’s

 failure to provide specifically promised services. The relevant inquiry is whether the services were

 provided per the parties’ agreement—not whether they were adequate or appropriate. Plaintiffs

 also sufficiently allege an alternate unjust enrichment claim based on JWU’s inequitable retention

 of money they paid for an in-person education. And Plaintiffs also adequately assert claims for

 conversion and money had and received – both also based on JWU’s retention of money paid for

 in-person education that was not utilized for that purpose.

        JWU is not entitled to retain money paid for services that it did not provide. This case is

 no more complicated than that. COVID-19 has not altered the basic law of contract and equity.

 For the reasons set forth herein, and consistent with the above-cited cases considering similar

 complaints, JWU’s MTD should be denied in its entirety.

                                          BACKGROUND

        Ms. Washington and Mr. Hazel, as well as Ms. Alexander’s daughter, were enrolled as

 students at JWU for the Spring 2020 Trimester. Compl. at ¶¶ 11-13. JWU offers both in-person,

 hands-on degree programs and fully online degree programs. Id. at ¶¶ 2, 65, 66. Plaintiffs chose to

 attend JWU’s on-campus program, with all the offered services that JWU promised to provide in

 consideration for Plaintiffs’ enrollment. Id. at ¶¶ 5, 9, 40, 41, 67-71.




                                                   3
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 4 of 41 PageID #: 676




        Specifically, JWU promised that upon registration and payment of tuition and fees,

 students were entitled to an entirely in-person, on-campus education and experience, including

 face-to-face academic instruction, along with a host of other educational services and

 extracurricular activities. Id. at ¶¶ 44, 106. Among many other statements and promises alleged

 throughout the Complaint, JWU promised hands-on, experiential, in-person learning:

        At Johnson & Wales, experience is the difference. This means that experiential
        learning is much more than an internship tacked onto a major. It’s woven into all
        aspects of our education, in and out of the classroom. You won’t just learn theory.
        You’ll turn it into real world practice. You’ll work on real world projects in class,
        in our industry specific learning labs, and sometimes with real companies.

 Id. at ¶ 68. JWU also promises “access to state-of the art marketspaces, e-centers, laboratories,

 formal dining rooms, and advanced culinary stations,” id. at ¶ 71, and access to “150+ student-run

 clubs and organizations,” at its four campuses, and “live local and nationally touring bands,

 comedians, variety entertainers, and speakers for campus events and traditions.” Id. Further, JWU

 differentiates between in-person and online classes by, for example, maintaining an entirely

 sperate website for its online program, publishing a stand-alone academic catalog for its online

 program that is separate and distinct from the four on-campus catalogs, and listing meeting time

 and physical classroom locations for its in-person classes on its registration portal (in contrast to

 listing only the class description for its online classes). Id. at ¶¶ 66, 84, 85. In addition, JWU

 charges different prices for its in-person versus online programs. Id. at ¶¶ 98-100.

        In anticipation of the in-person, on-campus program promised by JWU, Plaintiffs paid all

 required tuition and fees for the Spring 2020 Trimester. Id. at ¶ 21. However, mid-way through the

 trimester, JWU suspended all in-person classes, transitioning to an online-only format, and

 announced that all university facilities would be closed, services discontinued, and events




                                                  4
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 5 of 41 PageID #: 677




 cancelled. Id. at ¶ 31-36. JWU also informed students that it was closing all residence halls. Id.

 The campus shut-down continued through the remainder of the trimester. Id. ¶

         Thus, Plaintiffs and other similarly-situated JWU students did not receive the on-campus

 experience they were promised and for which they paid. Yet JWU has refused to offer any pro-

 rated discount or refunds for Spring 2020 Trimester tuition or fees, including room and board fees,

 id. at ¶ 38, leaving students like Plaintiffs with no other option but to seek a fair refund through

 this legal action.

                                       LEGAL STANDARD

         “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

 relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiffs have stated such plausible claims for relief.

                                            ARGUMENT

 I.      MS. ALEXANDER HAS ARTICLE III STANDING

         JWU argues that the “Court should dismiss each of Alexander’s claims because parents

 lack standing to assert claims against universities on behalf of their adult children or based on such

 children’s relationships with the schools.” MTD at 8. Not so. Courts have allowed tuition-paying

 parents to sue educational institutions for “reimbursement of tuition payments made by [a parent]

 on behalf of his son.” Uddin v. New York Univ., 6 N.Y.S.3d 900, 900-01 (N.Y. App. Term 2014)

 (holding parent plaintiff stated “a viable breach of contract claim”); Zumbrun v. Univ. of S. Cal.,

 25 Cal. App. 3d 1, 11 (1972) (recognizing that a non-minimal “departure from a projected course

 of study” would “entitle the student (or his parent who paid for it) to recover the tuition paid or

 any part of it.”) (emphasis added). This result makes good sense, as courts recognize that a custom

 exists in which parents often pay for the University tuition of their children. In re Knight, No. 15-




                                                   5
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 6 of 41 PageID #: 678




 21646, 2017 WL 4410455, *4 (Bankr. D. Conn. Sept. 29, 2017) (“[College Tuition] payments

 fulfill a parent’s social obligation to maintain their family unit.”); Trizechahn Gateway, LLC v.

 Oberdick (In re Oberdick), 490 B.R. 687, 712 (Bankr. W.D. Pa. 2013) (referencing “a societal

 expectation that parents will assist with such expense if they are able to do so.”). And it is well-

 established that college students are typically not financially independent. See, e.g., 26

 U.S.C. § 152(c)(3)(A)(ii) (defining “dependent” to include “a student who has not attained the age

 of 24 at the close of such calendar year”). Indeed, in order to qualify for Federal Student Aid at

 JWU, Federal regulations and University policy require students to report their parents’ income by

 both Federal regulations and University policy, which JWU is required to verify. See 34 C.F.R.

 § 668.57; 34 C.F.R. § 668.56. Thus, JWU knew full well who was paying its students’ tuition.

 JWU reaped the benefits of these tuition payments made by parents and now attempts to escape

 liability for the breach of the promises that induced those payments. If a parent can be required to

 pay tuition, it is logical that a parent should be able to sue a university for a failure to provide the

 services that were promised in exchange for that tuition.

          The cases cited by JWU are distinguishable. In both McCormick v. Dresdale, No. 09-474-

 S, 2010 U.S. Dist. LEXIS 41848 (D.R.I. Apr. 28, 2010) and Doe v. University of the South, 687 F.

 Supp. 2d 744 (E.D. Tenn. 2009), the parent-plaintiffs sued regarding the respective school’s

 alleged failure to fairly investigate sexual assault allegations levied against their sons. McCormick,

 2010 WL 1740853, at *1; Dresdale, 687 F. Supp. 2d at 751. In other words, neither of the cases

 cited by JWU involved a school withholding the very product that was purchased with tuition and

 fees.2




 2
   In the unlikely event that the Court concludes that Ms. Alexander lacks standing, her daughter is willing to substitute
 into this action to pursue these claims.


                                                            6
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 7 of 41 PageID #: 679




 II.      JWU’S IMMUNITY DEFENSE IS PREMATURE

          JWU argues that North Carolina’s Higher Education Immunity Act bars Plaintiff

 Washington’s claims. This argument is premature. As an initial matter, Plaintiffs do not concede

 that North Carolina law controls those claims. As JWU notes, the choice of law question turns on

 an “interest weighing test” which necessarily requires the court to consider facts not evident from

 the four corners of the Complaint. For example, JWU is both incorporated and principally located

 in Rhode Island. Compl. at ¶ 16-17. JWU’s corporate governance occurs in Rhode Island, and

 Rhode Island is where JWU makes decisions affecting contract formation and performance. Id.

 Discovery will be required to inform the “interest weighing test” and is likely to show that the

 contracts at issue were made in Rhode Island, and that the contracts’ subject matter is located,

 substantially or at least in part, in Rhode Island. Indeed, JWU takes this position with respect to

 its Charlotte Campus website which is subject to “terms and conditions” stating “access to the Site

 shall be governed by and construed in accordance with the laws of the State of Rhode Island” and

 “[y]ou hereby irrevocably and unconditionally consent to submit to the exclusive jurisdiction of

 the courts of the State of Rhode Island and of the United States of America located in the State of

 Rhode Island for any litigation or disputes arising out of or relating to use of the Site.” 3

          Moreover, even if North Carolina law applies, it does not follow that JWU is necessarily

 entitled to immunity. The issue of immunity does not go to the sufficiency of the pleadings, but

 rather provides JWU an affirmative defense, and one on which JWU bears the burden of proof.

 See Goldstein v. Galvin, 719 F.3d 16, 24 (1st Cir. 2013) (“The immunity-seeker must carry the

 devoir of persuasion to show that an immunity applies.). Here, JWU cannot carry that burden at

 the 12(b)(6) stage. Immunity extends only to claims alleging loss or damage “arising from an act



 3   See https://www.jwu.edu/about-jwu/terms-of-use.html (Last Accessed Nov. 11, 2020)


                                                    7
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 8 of 41 PageID #: 680




 or omission4 by the institution of higher education during or in response to COVID-19, the [North

 Carolina Governor’s] COVID-19 emergency declaration, or the [North Carolina Governor’s]

 COVID-19 essential business executive order.” Id. at § 116-311(a)(2). Because JWU took the

 same actions across its campuses in multiple states, it is not clear that these actions were in any

 way as a result of the emergency orders issued by the Governor of North Carolina. Nor does it

 follow that JWU’s “act or omission” of failing to return unearned monies should be deemed “in

 response” to the pandemic. Likewise, the immunity “shall not apply to losses or damages caused

 by an act or omission of the institution of higher education that was in bad faith or malicious.” Id.

 at § 116-311(c). Plaintiffs allege facts that clearly demonstrate JWU acted in bad faith.

        Finally, the immunity statute is plainly unconstitutional in as much as it violates the

 Contracts Clause of the United States Constitution and the Equal Protection and Takings Clauses

 of both the United States and North Carolina Constitutions. The constitutionality of the statute is

 already being challenged by undersigned counsel in the Superior Court of North Carolina. 5 As

 such, this Court need not take up the constitutionality of the statute at this juncture, but should

 abstain from considering the enforcement of it until the issue is settled in the appropriate forum.

 JWU’s argument is particularly premature in this case because dismissal of Ms. Washington’s

 claims at this juncture will do nothing to further judicial economy. Ms. Washington is not the only

 Plaintiff in this lawsuit nor is JWU’s North Carolina campus the only subject location. This lawsuit

 will proceed regardless of whether Ms. Washington’s claims are dismissed. Whether North

 Carolina’s immunity statute applies to students at the North Carolina campus is not relevant, if at



 4 Indeed, as will be raised as part of the constitutional challenge, the words “act or omission” do
 not indicate immunity for breach of contract actions at all as these words are traditionally used in
 the tort context.
 5 See Dieckhaus et. al. v. Board of Governors of the University of North Carolina, Superior Court,

 Orange County, File Number 20-cv-000564 (Filed May 22, 2020).


                                                  8
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 9 of 41 PageID #: 681




 all, until the class certification stage. As such, and especially in light of the pending challenge to

 the statute’s constitutionality, the Court should abstain from addressing this issue at this time.

 III.   PLAINTIFFS’ CLAIMS DO NOT ALLEGE EDUCATIONAL MALPRACTICE

        As set forth in the sections below, JWU is unable to seriously contest that well-pleaded

 claims in Plaintiffs’ Complaint. Therefore, JWU must resort to attacking a straw man by

 mischaracterizing Plaintiffs’ claims as ones for educational malpractice. In doing so, JWU

 advances an argument rejected by every court to have considered similar claims in this context.

 See Rosado, 2020 U.S. LEXIS 204355; Salerno, 2020 WL 5583522; Waitt, 2020 Ohio Misc.

 LEXIS 143; Garland, 2020 Mich. Ct. Cl. LEXIS 7; Smith, Case No. 2020-00321JD; McDermott,

 2020 Ohio Misc. LEXIS 127; Mellowitz, 2020 Ind. Super. LEXIS 854; Milanov, 2020 Mich. Ct.

 Cl. LEXIS 1; Cross, 2020 Ohio Misc. LEXIS 121. Like the plaintiffs in those cases, Plaintiffs here

 do not seek a remedy for educational malpractice.

        JWU relies on inapposite cases that are based on claims not at issue in this case or on claims

 premised on educational quality. See, e.g., Bergeron v. New Hampshire, 2018 U.S. Dist. LEXIS

 217906, at *1 (D.N.H. Dec. 3, 2018), report and recommendation adopted sub nom. Bergeron v.

 New Hampshire, 2018 U.S. Dist. LEXIS 217177 (D.N.H. Dec. 28, 2018) (rejecting claim for

 educational malpractice where plaintiff alleged the public school system failed to adequately

 prepare him to assert his constitutional rights, in connection with plaintiff’s petition to have

 criminal court cases and charges “dismissed, vacated and relieved.”); Ambrose v. New England

 Ass’n of Schs. & Colls., Inc., 252 F. 3d 488, 499 (1st Cir. 2001) (rejecting claim based on alleged

 misrepresentation regarding college accreditation, finding it sounded in negligent accreditation,

 based on same policy reasons courts reject claims for educational malpractice); Doe v. Town of

 Framingham, 965 F. Supp. 226, 230 (D. Mass. 1997) (finding plaintiff’s “educational malpractice”




                                                   9
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 10 of 41 PageID #: 682




  claim, based on the town’s alleged failure to use due care in testing and placing him in an

  appropriate special education program, was not recognized under Massachusetts law); Tubell v.

  Dade Cty. Pub. Sch., 419 So. 2d 388, 389 (Fla. Dist. Ct. App. 1982) (declining to recognize cause

  of action for educational malpractice where plaintiff complained of mis-testing and

  misclassification resulting in minor plaintiff being placed in improper special education program);

  Paynter v. New York University, 319 N.Y.S. 2d 893 (N.Y. App. Div. 1971) (finding court erred in

  substituting its judgment for that of the school in concluding that school was unjustified in

  suspending classes for the remainder of the school year). Each of these cases involved an allegation

  that a school provided substandard education or was otherwise unjustified in making academic

  choices.

         Unlike the foregoing cases, this case does not involve judicial deference to academic

  decisions. Plaintiffs do not claim they are dissatisfied with the quality of the education they

  received or take issue with the specific ways that individual professors elected to teach their classes

  once remote learning was mandated. Plaintiffs do not challenge JWU’s justifications for its

  response to the COVID-19 pandemic. Nor do Plaintiffs suggest, for example, that classes should

  not have been moved online, that classes should have been taught for a longer period online, or

  that the content of lesson plans should have been adjusted. Rather, Plaintiffs allege that JWU

  offered and Plaintiffs agreed to accept an in-person, on-campus educational experience with

  multiple benefits, services, experiences, and opportunities, for which they paid large sums of

  money. Yet despite paying those sums, Plaintiffs did not receive the benefits promised. Plaintiffs

  like all parties to a contract, 6 are entitled to receive the benefit of the bargain. The law does not



  6 It is undisputed that in this Circuit, “the relationship between a student and a private school is
  contractual,” Driscoll v. Bryant Univ., 393 F. Supp. 3d 153, 157 (D.R.I. 2019) (citing Gorman v.
  St. Raphael Academy, 853 A.2d 28, 34 (R.I. 2004)).


                                                    10
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 11 of 41 PageID #: 683




  permit JWU to breach its contracts, refuse to issue appropriate refunds and insist that Plaintiffs

  (and other similarly-situated students) bear 100% of the loss resulting from JWU’s breach.

         While universities have educational autonomy and discretion over judgments as to the

  quality of its students’ education, see Gorman, 853 A.2d at 24, that discretion does not allow

  universities to breach contractual promises made to their students. Even cases cited by JWU show

  that breach of contract actions can, indeed, be asserted against a university where such claims are

  properly pled and do not involve a judicial review of the quality of the education offered. See, e.g.,

  Gorman, 852 A.2d at 39 (implying student can maintain breach of contact action against private

  school so long as contractual rule or regulation is not against public policy or law); Driscoll, 393

  F. Supp. 3d at 157-58 (granting summary judgment in favor of university where plaintiff failed to

  prove breach of contract claim); see also McClean v. Duke Univ., 376 F. Supp. 3d 585 (M.D.N.C.

  2019) (dismissing student’s breach of contract claim under North Carlina law based on finding no

  valid contract with the university); Herrera v. Charlotte School of Law, LLC, 2018 NCBC LEXIS

  35 (N.C. Super. Apr. 20, 2018) (dismissing former students’ breach of contract claims where they

  failed to identify a contractual promise the university failed to honor); André v. Pace Univ., 655

  N.Y.S.2d 777, 779 (N.Y. App. Div. 1996) (distinguishing plaintiff’s impermissible educational

  malpractice claim, which alleged university breached its contractual agreement because it

  misrepresented the difficulty and required skills for a particular course, from a permissible breach

  of contract claim that is based on an alleged failure to provide any educational services or satisfy

  a contractual obligation to provide certain specified services).

         JWU also cites Atria v. Vanderbilt Univ., 142 F. App’x 246, 251 (6th Cir. 2005), which

  actually weakens its argument that Plaintiff’s claims are claims for educational malpractice. In

  Atria, the court found the plaintiff’s claim was not a claim for educational malpractice because it




                                                   11
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 12 of 41 PageID #: 684




  did not allege the adequacy of the education the university provided; instead, it challenged a

  professor’s allegedly negligent method of handing back graded answers sheets. Id. at 251. Like

  the plaintiff’s claim in Atria, Plaintiffs’ claims do not allege the adequacy of the education

  provided by JWU, but instead allege that JWU failed to provide certain services that it was

  contractually obligated to provide.

         In an attempt to distract from the straightforward legal questions presented by the

  Complaint, JWU isolates allegations regarding the value of online education to portray the case as

  one involving educational preference. MTD at 16. However, this is not a situation where Plaintiffs

  are attempting to “repackage” a purported educational malpractice claim as a breach of contract

  claim, as JWU contends. See MTD at 17-18; see also Smith, Case No. 2020-00321JD (finding the

  “mere mention” that “online learning is substandard” does not change the “essence of plaintiff’s

  breach of contract claim [] that she contracted for in-person classes and received online classes

  instead.”). The few allegations about why most students prefer on-campus education, which

  demonstrate only that in-person and online educational programs are different products, do not

  convert Plaintiffs’ claims into a claim for educational malpractice. Nor are Plaintiffs’ claims

  undermined by the allegation that JWU charges less for online programs than it does for in-person,

  on-campus program. Again, these allegations demonstrate that there are objective criteria that

  JWU has determined warrant a lower rate for online programs (except apparently when students

  are forced into online classes). As such, this Court should reject JWU’s attempt to recast Plaintiffs’

  claims as a claim for educational malpractice.

         Likewise, this Court should reject JWU’s claim that Plaintiffs are somehow trying to

  infringe upon JWU’s academic freedom to decide “who may teach, what may be taught, how it

  shall be taught, and who may be admitted to study.” See MTD at 18 (quoting Sweezy v. New




                                                   12
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 13 of 41 PageID #: 685




  Hampshire, 354 U.S. 234, 263 (1957) (Frankfurter, J., concurring in result)). As the Barry court

  correctly noted, “The question is not whether Barry [University] was justified in closing its campus

  due to an unforeseen pandemic. Rather, the question is whether the risk (i.e., the financial burden)

  should be contractually allocated. That is what this lawsuit is about.” Barry, 2020 U.S. Dist. LEXIS

  204355, at *9-10. The same is true here. Plaintiffs’ claims are not based on allegations that the

  online-only education offered after the campuses closed was of inferior quality, nor are Plaintiffs

  asking this Court to evaluate “the efficacy of the operations of [JWU],” or “make qualitative

  assessments of JWU’s transition to remote learning and its provision of services appropriate for

  that transition.” See MTD at 16-17. Rather, Plaintiffs’ claims are based on the simple premise that

  the in-person, on-campus educational experience commands a higher price than the online-only

  educational experience, and that JWU’s substitution of an in-person, on-campus educational

  experience with an online-only educational experience requires JWU to refund the pro-rated

  portion of any educational services, facilities, access and/or opportunities not provided.

  IV.    PLAINTIFFS SUFFICIENTLY ALLEGE A CLAIM FOR BREACH OF
         CONTRACT.

         A.      Plaintiffs have alleged that the parties’ contract guarantees Plaintiffs’ and
                 the class members’ right to an in-person education, and that JWU breached
                 that contract.

         Plaintiffs have alleged the existence of a contract for in-person education and that JWU

  breached its contractual obligations to students. Under Rhode Island law, 7 a plaintiff alleging

  breach of contract must show “(1) that a contract existed; (2) that there was a breach of the contract;

  and (3) that the breach caused the plaintiff damages.” Doe v. Brown Univ., 943 F.3d 61, 67 (1st




  7 Absent a choice-of-law analysis, Rhode Island law applies for purposes of this Motion; however,
  in an abundance of caution, Plaintiffs reference Florida and North Carolina law throughout to
  address issues raised in the MTD.


                                                    13
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 14 of 41 PageID #: 686




  Cir. 2019).8 Here, Plaintiffs have sufficiently alleged each element: first, that a contract for in-

  person education existed; second, that JWU breached that contract when it unilaterally moved all

  classes online and closed campus; and third, that this breach caused Plaintiffs and the class

  members damages by depriving them of the value for which they had paid.

         1.      JWU’s documents and actions created a promise to provide in-person
                 education.

         First, Plaintiffs sufficiently allege the existence of a contract for in-person on-campus

  education. “A student’s relationship to his university is based in contract.” Havlik v. Johnson &

  Wales Univ., 509 F.3d 25, 34 (1st Cir. 2007) (citing Mangla v. Brown Univ., 135 F.3d 80, 83 (1st

  Cir. 1998). The relevant terms of the contractual relationship between a student and a university

  typically include language found in the university's student handbook. Havlik, 509 F. 3d at 34. The

  court interprets the terms of a student-university relationship “in accordance with the parties’

  reasonable expectations, giving those terms the meaning that the university reasonably should

  expect the student to take from them.” Id. Contract ambiguities are construed against the drafter.

  Haviland v. Simmons, 45 A.3d 1246, 1259-60 (R.I. 2012); City of Homestead v. Johnson, 760 So.

  2d 80, 84 (Fla. 2000); Coulter v. Capitol Fin. Co., 146 S.E.2d 97, 102 (N.C. 1966). Based on the

  parties’ written documents and agreements, as well as their prior conduct reflecting their intent,

  the parties contracted for Plaintiffs to pay for and receive an in-person, on-campus education.




  8The elements are similar under Florida and North Carolina Law. See Int’l Star Registry of Illinois
  v. Omnipoint Mktg., LLC, 510 F. Supp. 2d 1015, 1022 (S.D. Fla. 2007) (“Under Florida law, the
  elements of a breach of contract action are: ‘1) a valid contract; 2) a material breach; and 3)
  damages.’”)(citation omitted); Martinez v. Univ. of N. Carolina, 223 N.C. App. 428, 432, 741
  S.E.2d 330, 332 (2012) (“The elements of breach of contract are (1) the existence of a
  valid contract and (2) breach of the terms of the contract.” ) (quotations omitted).


                                                  14
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 15 of 41 PageID #: 687




                 a.      Plaintiffs sufficiently allege the existence of an express contract for in-
                         person education.

         Plaintiffs have pled that JWU’s documents and representations created an express contract

  to provide in-person education. Under the law of all three states, an express contract reduces to

  writing the mutual assent of the parties. See J. Koury Steel Erectors, Inc. of Massachusetts v. San-

  Vel Concrete Corp., 120 R.I. 360, 365, 387 A.2d 694, 697 (1978) (“The distinction between an

  express or an implied contract is not based upon legal effect but upon the way in which mutual

  assent is manifested. In an expressed contract the terms and conditions . . . are assented to orally

  or in writing by the parties.”); Nautica Int'l, Inc. v. Intermarine USA, L.P., 5 F. Supp. 2d 1333,

  1340 (S.D. Fla. 1998) (express contracts based upon mutual assent); Marlen C. Robb & Son

  Boatyard & Marina, Inc. v. Vessel Bristol, 893 F. Supp. 526, 538 (E.D.N.C. 1994) (“Express

  contracts are formed by the language of the parties, oral or written, which establishes their mutual

  assent to be bound, and contains consideration.”).

         Here, the express agreement to provide an in-person education is manifested in JWU’s

  publications and actions. JWU’s website markets the in-person, on-campus experience as an

  enrollment benefit, encouraging prospective students to apply in order to “Get Social at JWU

  Providence” and “Learn in advanced lab settings from our world-renowned faculty as you broaden

  your exposure to a wide range of experiences in the baking and pastry world.” Compl. ¶¶41-42.

  JWU’s strategic plan for the university further demonstrates the centrality of in-person educational

  experience at Johnson & Wales:

         Through FOCUS 2022, the university will offer students an excellent education
         characterized by academic rigor and practical experiences. Johnson & Wales
         University will be known for its exceptional and diverse faculty who are highly
         engaged in the most effective teaching and learning methods. We will endeavor to
         enroll a diverse student body who will flourish at the campus of their choice by
         bridging classroom experiences with the opportunities that abound in and outside
         of JWU.



                                                  15
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 16 of 41 PageID #: 688




  Id. at ¶ 62 (emphasis added). JWU promises potential students that their experience will involve

  “experiential learning . . . woven into all aspects of our education, in and out of the classroom,”

  promising students the opportunity to work on “real world projects in class” and “in our industry

  specific learning labs.” Id. ¶ 68. When offered admission, students are told that “opportunities for

  involvement on campus” will afford them a “truly engaging, enriched college experience.” Id. ¶

  74. JWU offers students on-campus experience including student activities, campus amenities,

  class size and student/teacher ratios, campus diversity, and campus locations. Id. ¶¶ 67-71.

         Additional terms are set forth in JWU’s 2019-2020 Course Catalogue and 2019-2020

  Student Handbook (“Handbook”), which are provided to students upon enrollment and payment

  of their initial enrollment deposit. Id. ¶¶ 6, 76-78. The Course Catalog for each campus opens with

  a letter from the campus President that describes the campus culture and offerings. Id. ¶¶ 78-82.

  JWU offers a separate course catalog for its online-only programs. Id. ¶¶ 84-85. And, students like

  Plaintiffs, who enrolled in on-campus college, are prohibited from taking certain classes online

  and are limited in the number of online classes they are allowed, as provided in the Handbook. Id.

  ¶ 87. Once classes begin, they are subject to strict physical attendance requirements also set out in

  the Handbook. Id. ¶ 89. All of these written terms establish a promise by JWU to provide on-

  campus instruction in exchange for Plaintiffs’ tuition payments.

         The cases cited by JWU are not to the contrary. First, in Montessori Children’s House of

  Durham v. Blizzard, 781 S.E.2d 511 (N.C. App. 2016), a case decided after a trial (not on a motion

  to dismiss), the court found only that magazine advertisements did not create a contract. In that

  case, unlike here, the family seeking to enforce an alleged agreement to limit class sizes did not

  allege that the school’s handbook contained any enforceable promises. In Lassiter v. Bank of North

  Carolina, 551 S.E.2d 920 (N.C. App. 2001), a case decided on summary judgment, the court found



                                                   16
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 17 of 41 PageID #: 689




  that no specific actions were promised; here, in contrast, Plaintiffs have identified several specific

  promises of an on-campus experience. Finally, Aprigliano v. American Honda Motor Co., 979 F.

  Supp. 2d 1331 (S.D. Fla. 2013) concerns statements of puffery such as “the world’s ultimate

  touring motorcycle.” Id. at 1341. But here, Plaintiffs allege specific promises to provide an on-

  campus education, as opposed to an online-only education—which JWU also offers, subject to

  different terms, and at a lower price. JWU’s post-hoc assertion that its promises to provide on-

  campus experiences in exchange for its hefty tuition are mere “puffery” or “sales tactics” is absurd.

  No reasonable person would interpret JWU’s educational offerings as subject to being moved

  wholly online without access to campus. Therefore, the Court should reject JWU’s arguments.

                 b.      Plaintiffs sufficiently allege the existence of an implied contract for in-
                         person education.

         In addition to an express contract, Plaintiffs have also sufficiently alleged the existence of

  an implied contract. The parties intended for Plaintiffs to pay for and JWU to provide in-person,

  on-campus education, and that their conduct prior to March 13, 2020 manifested that agreement.

  “[A] contract implied in fact, or an implied contract in the proper sense, arises where the intention

  of the parties is not expressed, but an agreement in fact, creating an obligation, is implied or

  presumed from their acts . . . .” Bailey v. West, 249 A.2d 414, 416 (R.I. 1969) (citing 17 Corpus

  Juris Secundum § 4); see also IDEARC Media LLC v. TSG Media, Inc., No. 09-60531-CIV-

  ZLOCH, 2010 WL 11505563, at *3 (S.D. Fla. 2010) (“A contract implied in fact can be inferred

  in whole or in part from the parties’ conduct.” (quoting Baron v. Osman, 39 So.3d 449, 451 (Fla.

  Dist. Ct. App. 2010))); Miles v. Carolina Forest Ass’n, 604 S.E.2d 327, 333 (N.C. Ct. App. 2004)

  (“An implied in fact contract is a genuine agreement between parties; its terms may not be

  expressed in words, or at least not fully in words. The term, implied in fact contract, only means

  that the parties had a contract that can be seen in their conduct rather than in any explicit set of



                                                   17
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 18 of 41 PageID #: 690




  words.”). Under the law of all three states – Rhode Island, Florida and North Carolina, an implied

  contract exists.

          Here, as alleged, JWU provided Plaintiffs and the class members with an in-person, on-

  campus college experience, including several campus-based services and amenities, in exchange

  for tuition and fees. Each day for the weeks and months leading up to March 13, 2020, Plaintiffs

  and the class members attended physical classrooms to receive in-person instruction, which JWU

  provided, and had access to the full campus. Compl. ¶¶ 91-95. JWU charged a premium for an in-

  person education experience and students paid markedly more to receive an education on campus

  than their online peers. Compl. ¶¶ 44-45, 97-101.

          This conduct is sufficient to demonstrate an implied contract based on the parties’ intent

  and their expression of that intent through their conduct. In an analogous case, JP Morgan Chase

  Bank, N.A. v. M/Y Brittany Leigh II, No. 11-246-ML, 2012 U.S. Dist. LEXIS 36311 (D.R.I. Feb.

  15, 2012), report and recommendation adopted, 2012 U.S. Dist. LEXIS 36315 (D.R.I. Mar. 12,

  2012), the defendant contracted for marina services for the benefit of his boat and made periodic

  payments for almost two years. The court concluded that the defendant’s “periodic payments”

  along with the plaintiff’s “continued storage of the Vessel” evidenced that “both parties intended

  to be bound by this agreement for the provision of marina services in exchange for payment,”

  creating an implied contract. Id. at *3. Here, Plaintiffs made tuition payments and attended school

  on campus until March 13, 2020. Like the payments and marina services exchanged in JP Morgan

  Chase, Plaintiffs’ payments and JWU’s continued provision of on-campus instruction and facilities

  evidenced that both parties intended to be bound by a contract for on-campus education.

          And JWU’s argument that there can be no “implied-in-fact contract” where a written

  argument exists is beside the point. JWU cannot argue, from one side of its mouth, that Plaintiffs




                                                  18
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 19 of 41 PageID #: 691




  have failed to “allege an identifiable promise . . . that required the university to provide in-person

  courses and programs,” MTD at 21, while also arguing, out of the other side of its mouth, that the

  Handbook is a “clearly expressed written document,” MTD at 27. Plaintiffs agree that the

  Handbook is a clearly expressed written document expressing the intent to provide and pay for on-

  campus education, particularly when read alongside the other documents described above, see

  supra Part IV.A.1.a, but in the alternative, Plaintiffs assert that an implied contract was formed.

  Unlike in Haddad v. Bryant Univ., No. 18-314-JJM-PAS, 2019 U.S. Dist. LEXIS 116977 (D.R.I.

  July 15, 2019), Plaintiffs do not allege that the parties’ course of prior conduct supersedes the

  written agreements. Rather, their conduct is consistent with the written agreements, and to the

  extent there is not already a written contract in place (as JWU asserts), Plaintiffs allege that the

  parties’ conduct created an enforceable contract implied in fact. 9

          2.      Plaintiffs sufficiently allege that JWU breached its agreement to provide an
                  on-campus college experience, and that the breach caused damages.

          The second and third elements of a claim for breach of contract—a breach of the parties’

  agreement, and damages—are also satisfied. JWU moved classes entirely online, closed its

  campuses and housing, and discontinued on-campus events and services. This conduct violated its

  promises to provide in-campus education (a breach). JWU did not refund prorated tuition to reflect

  the value of access to in-person instruction and services Plaintiffs bargained for and did not receive,

  and JWU also did not refund prorated fees. Plaintiffs were harmed financially as a result of the



  9 Cote v. Aiello, 148 A.3d 537 (R.I. 2016), another case decide after trial, is also not to the contrary.
  There, based on a review of all the evidence in the record (not just the pleadings), the court
  concluded that the purported offer could not have reasonably been interpreted as an enforceable
  promise because the entirety of the circumstances gave rise to ambiguity and uncertainty.
  Moreover, the court specifically noted that “the doctrine of an implied-in-fact contract allows for
  a wider evidentiary net to prove the formation of a contract.” Id. at 545. Yet here, Defendant asks
  the Court to dismiss this case at the outset before Plaintiffs have had any opportunity to more fully
  develop the evidentiary basis for their claims.


                                                     19
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 20 of 41 PageID #: 692




  breach, because they did not receive the benefit of the bargain for which they had paid. The

  allegation of these remaining elements, therefore, completes the Plaintiffs’ breach of contract

  claim.

           Although JWU seeks respite in Chong v. Ne. Univ., No. CV 20-10844-RGS, 2020 WL

  5847626 (D. Mass. Oct. 1, 2020), that case is distinguishable, including in the distinctions it made

  on the allegations made with respect to the Chong plaintiffs’ fee-based claims as compared to their

  tuition-based claims. In Chong, the court held, inter alia, that certain fees were nonrefundable

  because they were paid only to “support” certain campus programs, but not to gain access to

  particular facilities or resources. Id. at *4. But the Chong court also found that payment of a

  particular recreation fee gave students “the option to gain admission to home athletic events” and

  to use athletic facilities. Id. Thus, the court found that the plaintiffs had stated a plausible claim for

  breach of contract with respect to the recreation fee. In addition, the court found that the plaintiffs

  had not stated a tuition-based claim for breach of contract because the plaintiffs had not “ple[d]

  that the course descriptions provided by the Northeastern Registrar comprised part of the parties’

  contract” but the court did not foreclose that such a contract could exist. Id. at *3.

           Here, consistent with the Chong court’s ruling on the recreation fee, Plaintiffs have alleged

  that they and other class members paid fees for on-campus housing to which they lost access.

  Compl. ¶ 23-29. And unlike the pleadings deemed insufficient in Chong, here, the Complaint’s

  tuition-based claims include allegations that JWU’s representations regarding in-campus

  education on JWU’s website and marketing materials, and in its Handbook and Course Catalog,

  are part of the contract. Further, Plaintiffs have plausibly alleged that students attended JWU, and

  paid a premium on tuition, with the specific intent to access JWU’s “Unique Educational Model”




                                                     20
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 21 of 41 PageID #: 693




  and consequently to “learn by doing” in their vocational career of choice. Compl. ¶ 68. Therefore,

  these allegations do state a both a tuition- and fee-based claim for breach of contract.

         3.      The phrases that JWU cherry-picks from the Student Handbook do not allow
                 JWU to charge the same tuition and fees for a materially different educational
                 experience.

         The statements that JWU cherry-picks from its Handbook purporting to give JWU the right

  to unilaterally “modify course requirements and programs of study” do not compel a different

  conclusion. Plaintiffs do not challenge JWU’s right to “revise[] curricula,” or “modify course

  requirements.” Instead, their allegations plausibly focus on the complete elimination of all in-

  person, on-campus courses. At the pleadings stage, it is reasonable to construe JWU Handbook

  and other published materials as demonstrating, as alleged, the parties’ intentions at the time the

  contract was formed; specifically, that JWU would provide, and Plaintiffs and the class members

  would pay for, an in-person, on-campus educational experience. E.g., Compl. ¶¶ 79 (alleging that

  students are enticed to pay JWU tuition by promises of on-campus experiences); 84, 102-103 (in-

  person course catalog); 87-88 (alleging that the Handbook includes strict in-person attendance

  requirements and prohibits on-campus students from enrolling in certain online classes).

         Absent COVID-19, moving all class online and closing campuses would have been a clear

  breach of the parties’ agreement. And it is still a breach despite COVID, so JWU must compensate

  students who paid in full for tuition and fees without receiving their end of the bargain. See, e.g.,

  Juno by the Sea Condo Apts., Inc. v. Juno by the Sea N. Condo Ass’n (The Tower), Inc., 418 So.2d

  1190, 1192 (Fla. Dist. Ct. App. 1982) (concluding that where evidence showed that impossibility

  compelled modification of the parties’ original contract, the plaintiffs were entitled to some

  damages based on the value of the final product compared to what was initially bargained for); see

  also Iannuccillo v. Material Sand & Stone Corp., 713 A.2d 1234, 1237-38 (R.I. 1998) (finding




                                                   21
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 22 of 41 PageID #: 694




  that changed circumstances did not support “complete absolution of responsibility under the

  contract” even though complete performance was impossible and affirming award of damages

  because the defendant “realized the full value of the contract” while the “plaintiff did not”). While

  COVID-19 may have made it impossible for JWU to continue providing in-person education, the

  “ultimate inquiry” for accepting or rejecting impossibility arguments is “whether the intervening

  changes in circumstance were so unforeseeable that the risk of increased difficulty or expense

  should not be properly borne by the party who declined to complete performance.” Iannuccillo,

  713 A.3d at 1238. Here, JWU asks the Court to decide as a matter of law that the burdens of

  COVID-19 should be borne by Plaintiffs and the class members alone, even though they paid full

  tuition and fees. JWU realized the full value of their agreement, while Plaintiffs and the class

  members did not. The Court should reject JWU’s proposal, which is premature and inconsistent

  with principles of contract interpretation.

          Any discretion held by JWU to modify course requirements or curricula must be

  considered within the framework of the parties’ established practice prior to COVID-19. See, e.g.,

  Cf. Brown v. Migneault, No. 80-3111, 1982 R.I. Super. LEXIS 169, at *8 (R.I. Super. Nov. 26,

  1982) (observing that the language of an agreement “should be construed with reference to the

  particular practice, background, and milieu which gave rise to its use” and finding that parties’

  “established . . . practice” bound the defendant). As with any contract, the parties’ intentions

  control. E.g., Williams v. Metropcs Wireless, Inc., No. 09-22890-CIV-ALTONAGA/Brown, 2010

  U.S. Dist. LEXIS 39225, at *14 (S.D. Fla. April 21, 2010); Sturbridge Home Builders, Inc. v.

  Downing Seaport, Inc., 890 A.2d 58, 65-66 (R.I. 2005) (explaining that “a contract is to be

  construed with reference to the intent of the parties” that is “expressed in the instrument”); see also

  Morrell v. Hardin Creek, Inc., 821 S.E.2d 360, 366 (N.C. 2018) (“Interpreting a contract requires




                                                    22
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 23 of 41 PageID #: 695




  the court to examine the language of the contract itself for indications of the parties’ intent at the

  moment of execution.”). Here, notwithstanding that some changes may be made to a curriculum

  or course of study without resulting in a breach, the unmistakable intent expressed in the Handbook

  and Course Catalog is the intent to provide in-person education—not education that may be moved

  online at any time.

          At a minimum, whether the contract terms cited by JWU give it the unilateral discretion to

  close campus and move all instruction online is a question of fact for the jury. It is not at all clear,

  as JWU argues, that the discretion to “modify course requirements and programs of study” and

  “revise[] curricula” includes the unilateral right to cease on-campus education. “[A]lthough

  contract interpretation is a question of law, when the contract terms are ambiguous, interpretation

  of the terms becomes a question of fact.” Botelho v. City of Pawtucket Sch. Dep’t, 130 A.3d 172,

  177-78 (R.I. 2016) (citing Inland Am. Retail Mgmt. LLC v. Cinemaworld of Fla., Inc., 68 A.3d

  457, 464 (R.I. 2013)). Ambiguities therefore must not be resolved before trial. Botelho, 130 A.3d

  at 178 (“We have often recognized that an ambiguity in a contract cannot be resolved on summary

  judgment.” (alteration omitted)); see also Entourage Custom Jets, LLC v. Air One MRO, LLC, No.

  18-22061-WILLIAMS, 2020 U.S. Dist. LEXIS 81361, at *4-5 (S.D. Fla. May 8, 2020) (denying

  summary judgment because “if the contract contains ambiguities, a question of fact for the jury

  may be presented”); Holshouser v. Shaner Hotel Grp. Props. One Ltd. P’ship, 518 S.E.2d 17, 22

  (summary judgment inappropriate where contract was ambiguous). Here, JWU asks the Court to

  resolve the ambiguity and define the scope of its right to “revise[] curricula” and “modify course

  requirements” based on the pleadings alone. Such a resolution would be inappropriate at this stage.

          JWU not only asks the Court to resolve this ambiguity prematurely; it also asks the Court

  to construe the language in the Handbook and Course Catalog in its favor and against the Plaintiffs,




                                                    23
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 24 of 41 PageID #: 696




  which the Court also may not do. On a motion under Rule 12(b)(6), the Court must construe all

  facts in Plaintiffs’ favor, not JWU’s. Further, basic principles of contract law require the Court to

  construe the contract against JWU because it drafted the Handbook and the Course Catalog. See,

  e.g., Haviland v. Simmons, 45 A.3d 1246, 1259-60 (R.I. 2012) (“This Court has stated that when

  an ambiguity exists such that a contract term is capable of more than one reasonable interpretation,

  such ambiguities . . . must be construed against the drafter of the document.”) Auto-Owners Ins.

  Co. v. Anderson, 756 So.2d 29, 35-36 (Fla. 2000) (stating court is “obligated” to construe

  ambiguous clause against drafter); Novacare Orthotics & Prosthetics E., Inc. v. Speelman, 528

  S.E.2d 918, 921 (N.C. App. 2000) (“[W]hen an ambiguity is present in a written instrument, the

  court is to construe the ambiguity against the drafter—the party responsible for choosing the

  questionable language.”). Here, Plaintiffs plausibly allege that the Handbook and Course Catalog

  contain enforceable promises of in-person education, and do not permit JWU to move all

  instruction online and close campus without providing refunds. To the extent there are ambiguous

  terms that may or may not permit such conduct, at least at the pleadings stage, the Court must

  construe those terms against JWU.

         4.      Plaintiffs have not waived their claims by accepting remote learning.

         Contrary to JWU’s argument, Plaintiffs have not waived their claims by accepting remote

  learning. See MTD at 24-25. JWU’s argument is based on the incorrect premise that Plaintiffs seek

  to avoid paying tuition altogether. See id. at 25 (“[Plaintiffs] cannot now demand back the tuition

  they paid while retaining the full benefits of such tuition.”). To the contrary, Plaintiffs have

  fulfilled their obligations by paying their full tuition for the Spring 2020 academic trimester.

  Compl. ¶¶ 11-13. And they seek only “the pro-rated portion of any Spring 2020 Trimester tuition

  and fees for educational services, facilities, access and/or opportunities not provided since JWU




                                                   24
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 25 of 41 PageID #: 697




  shut down on March 13, 2020.” Id. ¶ 110. This factual difference distinguishes the authorities cited

  by JWU. See André v. Pace Univ., 655 N.Y.S.2d 777, 778, 781 (N.Y. App. Div. 1996) (plaintiffs

  had not paid full tuition and sought to avoid paying any tuition); Roe v. Loyola Univ. New Orleans,

  2007 U.S. Dist. LEXIS 86944-3, at *2-3 (E.D. La. Nov. 26, 2007) (same).

         Furthermore, JWU misstates the law of waiver. Under Rhode Island law, “waiver is the

  voluntary intentional relinquishment of a known right.” Haxton’s of Riverside, Inc. v. Windmill

  Realty, Inc., 488 A.2d 723, 725 (R.I. 1985). “As a general rule, the question of whether a party has

  voluntarily relinquished a known right is one of fact for a jury.” Id. at 725-26. Thus, waiver is not

  an appropriate inquiry at the motion to dismiss stage. Moreover, the facts do not support a finding

  of waiver. Plaintiffs retained counsel within weeks of JWU’s breach and promptly brought suit.

  There was no waiver. See, e.g., Mgmt Capital, L.L.C. v. F.A.F., Inc., 209 A.3d 1162, 1177 (R.I.

  2019) (finding no waiver where plaintiff filed suit months after learning of intent to breach).

         JWU also ignores the doctrine of election of remedies. “Generally, once a party has

  repudiated an agreement, the nonbreaching party may maintain a claim for breach, even [when]

  the time for performance has yet to come.” Id. at 1177. “To do so, the nonrepudiating party usually

  has three options: (1) ‘rescind the contract altogether, and if any performance has already been

  rendered by the injured party, to recover its value’; (2) ‘elect to treat the repudiation as a breach

  either by bringing suit promptly, or by making some change of position’; or (3) ‘await the time for

  performance of the contract and bring suit after that time has arrived.’” Id. (citing 23 Williston,

  Contracts § 63:33 at 606-09 (4th ed. 2014)). Plaintiffs did precisely that. Upon learning that JWU

  would breach its contract, Plaintiffs choose to treat the repudiation as breach and brought suit

  promptly. In so doing, Plaintiffs preserved their right to seek damages from the breach. Mgmnt

  Capital, 209 A.3d at 1177.




                                                   25
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 26 of 41 PageID #: 698




         Finally, JWU’s argument that “[p]rinciples of equitable estoppel…bar plaintiffs[’] breach

  of contract claim” is absurd. MTD at 26. First, as mentioned above, Plaintiffs do not “seek to be

  relieved of the burden of paying.” Id. They already did pay. Compl. ¶¶ 11-13. Contrary to JWU’s

  argument, Plaintiffs do not seek to be relieved of fulfilling their agreement, which they already

  fulfilled. Having done so, Plaintiffs cannot be “estopped” from requesting that JWU compensate

  them for failing to make good on its end of the bargain. While “[p]laintiffs accepted all earned

  credits and grades” received from remote learning, they did so at more than 120% the cost than

  students who enrolled in JWUOnline, while receiving the same remote learning product.

  Permitting JWU to retain those excess monies is the inequity here, not Plaintiffs’ claims.

  V.     PLAINTIFFS SUFFICIENTLY ALLEGE A CLAIM FOR UNJUST
         ENRICHMENT AND A CLAIM FOR MONEY HAD AND RECEIVED

         JWU raises two flawed arguments against Plaintiffs’ alternate claim based on unjust

  enrichment, as well as Plaintiffs’ claims for money had and received. First, JWU misleadingly

  asserts that “[w]here there exists an express contract between the parties, equitable doctrines such

  as unjust enrichment are unavailable.” MTD at 29 (quoting Pickett v. Ditech Fin., LLC, 322 F.

  Supp. 3d 287, 293-94 (D.R.I. 2018) (Rhode Island law) and citing American Marine Tech, Inc. v.

  World Group Yachting, 418 F. Supp. 3d 1075 (S.D. Fla. 2019) (Florida law)). Second, JWU cites

  cases such as S. Cty. Post & Beam, Inc. v. McMahon, 116 A.3d 204 (D.R.I. 2015) (Rhode Island

  law), Law Offices of John L. Juliano, P.C. v. Jensen, 673 F. App’x 291 (4th Cir. 2016) (North

  Carolina law), and Virgilio v. Ryland Grp., Inc., 680 F.3d 1329 (11th Cir. 2012) (Florida law) –

  which stand for the unremarkable proposition that inequitable conduct must be alleged – JWU

  improperly argues that Plaintiffs do not sufficiently allege circumstances under which it would be

  “inequitable” for JWU to retain the monies paid for tuition and fees paid. MTD at 30 (quoting

  McMahon at 210-11). Both arguments are without merit.



                                                  26
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 27 of 41 PageID #: 699




         First, it is well established that unjust enrichment claims may be pled in the alternative to

  breach of contract claims, especially when (as here) one party challenges the existence of the

  contract upon which the other party seeks contractual relief. For example, in Cappalli v. BJ's

  Wholesale Club, Inc., No. CV 10-407S, 2011 U.S. Dist. LEXIS 70338 (D.R.I. June 30, 2011), the

  court explained that “it is permissible under Rhode Island law to plead an equitable cause of action

  in the alternative where an express contract exists.” Id. at *3. Moreover, as was recently explained

  in Half Moon Ventures, LLC v. Energy Dev. Partners, LLC, No. CV 18-685-JJM-PAS, 2019 U.S.

  Dist. LEXIS 84229 (D.R.I. May 20, 2019), also applying Rhode Island law, “if [a] benefit is

  conferred under a contract and the contract is breached, voidable, unclear, or otherwise flawed, a

  party under contract may recover under a theory of unjust enrichment.” Id. at *5; see also Hasbro,

  Inc. v. Mikohn Gaming Corp., No. CIV.A. 05-106 S, 2006 U.S. Dist. LEXIS 52641, at *28 (D.R.I.

  July 18, 2006) (“the Rhode Island Supreme Court has approved of parties proceeding to trial with

  alternate claims for breach of contract and unjust enrichment”).

         Florida law is similar. For example, as the court explained in Silver Crown Investments,

  LLC v. Team Real Estate Mgmt., LLC, 349 F. Supp. 3d 1316 (S.D. Fla. 2018):

         Defendants argue that Plaintiffs unjust enrichment count must be dismissed because
         Plaintiffs cannot pursue a quasi-contract claim for unjust enrichment if an express
         contract exists between the parties. This proposition, while true, is only operative
         upon a showing that an express contract exists—not upon a mere allegation of an
         express contract. Thus, “[u]ntil an express contract is proven, a motion to dismiss
         a claim for unjust enrichment on these grounds is premature.”

  Id. at 1332 (quoting Martorella v. Deutsche Bank Nat'l Trust Co., 931 F. Supp. 2d 1218, 1228

  (S.D. Fla. 2013) (emphasis added; internal citations omitted). Indeed, just last month, a Florida

  district court cited Silver Crown in support of its denial of a motion to dismiss similar breach of

  contract and alternate unjust enrichment claims brought by a student against her university for

  failing to refund monies after closing campus in the wake of COVID-19. See Rosado v. Barry



                                                  27
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 28 of 41 PageID #: 700




  University, Inc., 2020 U.S. LEXIS 204355, *15 (S.D. Fla., Oct. 30, 2020) (“it is equally clear that

  a plaintiff may assert a claim for unjust enrichment as an alternative to a contract claim”).

          Here, Plaintiffs bring their unjust enrichment claim in the alternative to their breach of

  contract claims (Compl. ¶ 113), and JWU challenges the existence of the contract and

  enforceability of terms upon which Plaintiffs seek relief (see, e.g., MTD at 2). Therefore,

  especially at pleading stage, it would be improper to dismiss Plaintiffs’ alternate unjust enrichment

  claim. See Cappalli, 2011 U.S. Dist. LEXIS 70338 at *3; Half Moon Ventures, 2019 U.S. Dist.

  LEXIS 84229 at *5; Rosado, 2020 U.S. LEXIS 204355, at *15; Silver Crown, 349 F. Supp. 3d at

  1332.

          JWU’s reliance on Chong v. Ne. Univ., No. CV 20-10844-RGS, 2020 WL 5847626 (D.

  Mass. Oct. 1, 2020), which, in turn relied on Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16 (1st Cir.

  2017), is again misplaced – in particular because Chong is based on Massachusetts law. In Chong,

  the court concluded that the plaintiffs could assert a breach of contract claim based on the annual

  financial responsibility agreement (the sole contract in question in that case, since the plaintiffs

  failed to plead that the course catalog and other similar documents formed the basis of their

  contract with the university defendant). Accordingly, the plaintiffs were not permitted to

  “override” that contract via an unjust enrichment claim. Id. at *4. Here, in contrast, Plaintiffs have

  pled that the representations regarding on-campus education on JWU’s website and marketing

  materials, and in its Handbook and Course Catalog, are also part of their contract. Compl. ¶¶ 76-

  85. Unlike in Chong, Plaintiffs are not trying to “override” their contract via an unjust enrichment

  claim; rather, if the Court concludes that no contract exists, as JWU argues, Plaintiffs assert the




                                                   28
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 29 of 41 PageID #: 701




  unjust enrichment claim in the alternative. This is permissible regardless of what state’s law

  applies.10

          JWU’s second argument against Plaintiffs’ unjust enrichment claim (and, in a single

  paragraph at the end of the brief, against Plaintiffs’ money had and received claim) is a similar

  premature attack on the pleadings. JWU seeks to make factual arguments, such as justifying its

  closure of campus. But JWU’s assertion that it “reasonably believed” it needed to close campus,

  and still provided “an education, academic credits, or uninterrupted progress towards their

  degrees” (MTD at 30), does not mean that the Complaint does not sufficiently allege the required

  elements of an unjust enrichment claim – namely that [1] JWU received a benefit from Plaintiffs

  (student payments), [2] JWU appreciated the benefit (it kept the monies), and [3] it would be

  inequitable for JWU to retain the benefit (because JWU did not provide students with the full

  amount of promised services for those payments – i.e., a full trimester of on-campus classes and

  other educational experiences). See McMahon, 116 A.3d 204, 210-211 (Rhode Island law; “‘to

  recover for unjust enrichment, a claimant must [allege and then] prove: (1) that he or she conferred

  a benefit upon the party from whom relief is sought; (2) that the recipient appreciated the benefit;

  and (3) that the recipient accepted the benefit under such circumstances that it would be inequitable

  for the recipient to retain the benefit without paying the value thereof.’”); accord Am. Marine Tech,




  10 Even under Massachusetts law, when there is an interplay of multiple materials that need to be
  assessed in order to determine whether there exists a right to contractual relief, a complaint alleging
  breach of contract can also allege an alternate claim for unjust enrichment – “it is accepted practice
  to pursue both theories at the pleading stage.” Tomasella v. Nestle USA, Inc., 962 F.3d 60, 84 (1st
  Cir. 2020) (explaining that under Lass v. Bank of America, N.A., 695 F.3d 129 (1st Cir. 2012), such
  alternate pleading is proper despite the holding in Shaulis v. Nordstrom – which the Chong court
  relied on). So, even if Massachusetts law were to apply (it does not), it would not bar Plaintiffs’
  alternate claim for unjust enrichment.


                                                    29
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 30 of 41 PageID #: 702




  Inc., 418 F. Supp. 3d at 1083 (Florida law); Homeq v. Watkins, 572 S.E.2d 871, 873 (N.C. App.

  2002) (North Carolina law).

         Again, the court’s decision in Rosado is on point. In that case, when rejecting the same

  argument that JWU makes here that the “inequity” was insufficiently alleged, the court properly

  explained that allegations the plaintiff lost the benefits of services and amenities satisfied the

  elements of unjust enrichment at the pleadings stage:

         Rosado alleges that Barry [University] has been unjustly enriched by retaining the
         full tuition and fees paid by her and similarly situated students for the full Spring
         2020 semester. Rosado alleges that she lost the benefits of those services and
         amenities when Barry suspended in-person classes and forced Rosado to move out.
         She states further that Barry retained the tuition and fees paid by Rosado even
         though it did not provide the services for which payments were made…. Although
         Barry disputes that the retention of the payments was “unjust,” a motion to dismiss
         tests the sufficiency of the pleading, not the merits of the case.

  Rosado, 2020 U.S. LEXIS 204355, at *15 (emphasis added).

         Further, even if North Carolina law (or Massachusetts law) were to apply, neither Krebs v.

  Charlotte Sch. of Law, LLC, No. 3:17-CV-00190-GCM, 2017 U.S. Dist. LEXIS 143060

  (W.D.N.C. Sept. 5, 2017) – applying North Carolina law, nor Bleiler v. College of Holy Cross,

  2013 U.S. Dist. LEXIS 127775 (D. Mass. Aug. 26, 2013) (a summary judgment case applying

  Massachusetts law), support an analysis or outcome different than that in Rosado. Here, unlike in

  Krebs, Plaintiffs have alleged that they did not receive the “benefit for which they paid” (Krebs,

  2017 U.S. Dist. LEXIS 143060 at *18), which was not just some general education or academic

  credit but a specific on-campus experience. Nor is this case like Bleiler, in which the defendant

  argued that the university breached its contract by denying him a diploma after he was expelled

  for sexual assault. There, the court found that the university had complied with its contract by

  providing him a fair disciplinary process, and that it was in any event not unjust to withhold his

  diploma under the circumstances. 2013 U.S. Dist. LEXIS 127775, at *51-52, 56. Here, in contrast,



                                                  30
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 31 of 41 PageID #: 703




  plaintiffs allege that JWU did not follow the terms of its agreements and, to the extent the court

  agrees a contract exists, that JWU unjustly retained moneys despite failing to provide the promised

  on-campus benefits and instruction.

         Again, this case is more like the on-point Rosado case, because Plaintiffs here allege that

  they paid for, but did not receive, a full trimester of on-campus education and other educational

  experiences (see Rosado, 2020 U.S. LEXIS 204355, at *2-3). Under these circumstances, it is

  inequitable to permit JWU to retain the tuition and fees that Plaintiffs paid, and the claims for

  unjust enrichment and money had and received are sufficiently pled. 11

  IV.    PLAINTIFFS SUFFICIENTLY ALLEGE A CLAIM FOR CONVERSION

         JWU also raises two flawed arguments against Plaintiffs’ claim based on conversion, which

  can also be brought in the alternative. First, JWU misleadingly asserts that “[a]bsent a wrongful

  act independent of a contractual obligation, the economic loss doctrine bars parties to a contract

  from bringing tort claims.” MTD at 32 (citing, for example, W. Reserve Life Assur. Co. of Ohio v.

  Conreal LLC, 715 F. Supp. 2d 270, 289 (D.R.I. 2010), on reconsideration in part sub nom. W.

  Reserve Life Assur. Co. of Ohio v. Caramadre, 847 F. Supp. 2d 329 (D.R.I. 2012), aff’d sub nom.

  W. Reserve Life Assur. Co. of Ohio v. ADM Assocs., LLC, 793 F.3d 168 (1st Cir. 2015)). Second,



  11 Defendant does not cite any authority in support of its implicit argument that Plaintiffs are
  required to allege that Defendant acted with the intent to improperly enrich itself. E.g., MTD at
  31. Nor is there any requirement to plead bad faith or wrongful intent. See, e.g., Merchants Mut.
  Ins. Co. v. Newport Hosp., 108 R.I. 86, 93, 272 A.2d 329, 332 (1971) (under Rhode Island law “it
  is not necessary in order to create the obligation to make restitution or to compensate that the party
  unjustly enriched be guilty of a tortious or fraudulent act”); Goldberg v. Chong, No. 07-20931-
  CIV-HUCK, 2007 U.S. Dist. LEXIS 49980, at *26 (S.D. Fla. July 11, 2007) (under Florida law
  “[n]either wrongdoing, nor fraud nor mistake are a requirement for a finding of unjust enrichment.
  Rather, the Court simply needs to examine whether ‘in equity and good conscience’ the Receiver
  is entitled to reimbursement.”); see also Pendergrass v. Massengill, 269 N.C. 364, 371, 152 S.E.2d
  657, 662 (1967) (North Carolina law; “The record discloses no breach of contract,
  misrepresentation or other wrongdoing by, or any unjust enrichment of Home Savings & Loan
  Association.”).


                                                   31
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 32 of 41 PageID #: 704




  citing cases such as Montecalvo v. Mandarelli, 682 A.2d 918, 929 (R.I. 1996), JWU improperly

  argues that Plaintiffs cannot make a conversion claim for money. See MTD at 33.

         Both of these arguments are also without merit. First, similar to the discussion in the section

  immediately above, Plaintiffs can, in the alternative, allege a claim for relief based on conversion.

  So, for example, in the event Plaintiffs do not later prove that the alleged contract exists, the

  economic loss rule, which only comes into play when there is a contract, would not act as a bar to

  Plaintiffs’ conversion claim. See, e.g., Saeme v. Levine, No. 11-21913-CIV, 2011 WL 13323214,

  at *2 (S.D. Fla. July 21, 2011) (“[A]lthough Plaintiff has alleged the existence of an oral contract,

  it is not apparent that contractual privity is undisputed. Accordingly, dismissal of Plaintiff’s tort

  claims pursuant to the economic loss rule would be premature.”); see also Sweeney v. Kimberly-

  Clark Corp., No. 8:14-CV-3201-T-17EAJ, 2015 U.S. Dist. LEXIS 123080, at *18 (M.D. Fla. Sept.

  15, 2015) (“At this stage the Court will allow Plaintiffs to plead unjust enrichment in the

  alternative, and will address the duplicative nature of the allegations and the operation of the

  economic loss rule—if applicable—at summary judgment.”).

          But to the extent Plaintiffs do succeed in later proving that the alleged contract binds the

  parties, even cases cited by JWU recognize an exception – which applies here – to the economic

  loss rule; specifically, that the economic loss rule does not apply to “ordinary ‘consumers [who]

  deal with commercial entities’” W. Reserve Life, 715 F. Supp. 2d at 290 (quoting Rousseau v. K.N.

  Constr., Inc., 727 A.2d 190, 193 (R.I. 1999)). Of course, here students are such consumers, and

  JWU is such a commercial entity; so, the economic loss rule should not act as bar to Plaintiffs’

  conversions claim for this additional reason.

         JWU’s second argument against Plaintiffs’ conversion claim relies on an inaccurate

  description of the claim alleged and the relief sought. Because Plaintiffs are seeking the return of




                                                   32
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 33 of 41 PageID #: 705




  a prorated portion of the specific tuition and fees that were provided to JWU for particular

  education-related services, their claim does not, as JWU argues, “only identify an alleged

  intangible right,” nor does it fail to identify “any amount of money specifically[] that JWU

  converted.” MTD at 33 (citing Montecalvo, 682 A.2d at 929, Kamel v. 5Church, Inc., 2019 U.S.

  Dist. LEXIS 144287, at *49 (W.D.N.C. Aug. 23, 2019) and Furmanite Am., Inc. v. T.D.

  Williamson, Inc., 506 F. Supp. 2d 1134, 1144 (M.D. Fla. 2007)). Therefore, JWU’s citations to

  cases addressing conversion are inapposite.

         Indeed, JWU ignores case law indicating that, especially at the pleading stage, conversion

  claims are proper when, as here, the defendant holds monies owing to plaintiff that can be

  sufficiently identified. See, e.g., PSW, Inc. v. VISA U.S.A., Inc., No. C.A. 04-347T, 2006 U.S. Dist.

  LEXIS 11763, at *51 (D.R.I. Feb. 3, 2006), report and recommendation adopted, 2006 U.S. Dist.

  LEXIS 12157, at *17 (D.R.I. Feb. 28, 2006) (Rhode Island law; “In order to prove a claim for

  conversion of money, the plaintiff must demonstrate, ‘the defendant is under [an] obligation to

  deliver specific money to the plaintiff.’”); IberiaBank v. Coconut 41, LLC, 984 F. Supp. 2d 1283,

  1306 (M.D. Fla. 2013), aff'd, 589 F. App'x 479 (11th Cir. 2014) (Florida law; “’For money to be

  the object of conversion there must be an obligation to keep intact or deliver the specific money in

  question, so that money can be identified.’” [Citations] The evidence establishes that the money

  in the Construction Draw Account satisfies the first requirement that there be specific and

  identifiable money.”); Variety Wholesalers, Inc. v. Salem Logistics Traffic Servs., LLC, 365 N.C.

  520, 529, 723 S.E.2d 744, 750–51 (2012) (North Carolina law, “In the context of this conversion

  claim, we conclude that funds transferred electronically may be sufficiently identified through

  evidence of the specific source, specific amount, and specific destination of the funds in

  question.”).




                                                   33
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 34 of 41 PageID #: 706




         And JWU should not be heard to argue that it does not sufficiently segregate the specific

  tuition and fee monies paid by each student. That is at least true because colleges and universities

  must be able to separately account for student payments, as well as financial aid received on an

  individual student’s behalf, because schools are frequently required to issue refunds to the

  government and the student for instances where the student enrolls, but does not complete classes

  for which the institution has received financial aid payments from the federal government. The

  Higher Education Act (“HEA”), Title IV, governs federally-funded student financial aid programs

  for college, university and post-secondary vocational training (see 20 U.S.C. §§ 1070–1099 (1990

  & 1992 Supp.)), and the HEA requires that when a student withdraws partway through the

  enrollment period, the institution must refund a certain portion of the charges to account for its

  reduced educational obligations toward the student. See Career Coll. Ass'n v. Riley, 74 F.3d 1265,

  1269 (D.C. Cir. 1996). In any event this is a factual issue not suitable for resolution at this time.

         Finally, and related to the idea of alleging an obligation to return specific monies owed,

  courts have found in the precise context of refunds to college and university students that any

  monies paid for tuition or fees through a student’s account that is subject to a possible refund is

  considered effectively under the student's “dominion and control.” See In re Adamo, No. 814-

  73640-845, 2020 WL 2569924, at *1 (Bankr. E.D.N.Y. May 19, 2020). Therefore, JWU’s citations

  to cases on this point – see MTD at 33 (citing DeChristofaro v. Machala, 685 A.2d 258, 263 (R.I.

  1996); Variety Wholesalers, 723 S.E.2d at 750; Lesti v. Wells Fargo Bank, N.A., 960 F. Supp. 2d

  1311, 1325 (M.D. Fla. 2013)) – are inapposite. In other words, the Plaintiffs have properly alleged

  that JWU was under an obligation to refund the prorated portions of the tuition and fee payments.

         For the above reasons, Plaintiffs have sufficiently alleged a claim for conversion.




                                                    34
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 35 of 41 PageID #: 707




                                            CONCLUSION

         Plaintiffs alleged that they paid JWU substantial fees and tuition in exchange for in-person,

  on-campus educational experiences. When JWU closed its campus and moved instruction online

  last spring, Plaintiffs lost the benefit of that expensive bargain. JWU’s rationales and justifications

  for its conduct do not mean that Plaintiffs should be forced to shoulder the economic consequences

  of campus closures. Instead, Plaintiffs are entitled to recover prorated fee and tuition refunds for

  services and instruction they did not receive. For all these reasons, Plaintiffs respectfully request

  that this Court deny JWU’s MTD.



  Dated: November 13, 2020

                                                        /s/ Robert J. Caron
                                                 Robert J. Caron (#5735)
                                                 478A Broadway
                                                 Providence, Rhode Island 02909
                                                 P: (401) 621-8600
                                                 rjcaron@robertjcaronlaw.com

                                                 ANASTOPOULO LAW FIRM, LLC
                                                 Eric M. Poulin**
                                                 Roy T. Willey, IV**
                                                 32 Ann Street
                                                 Charleston, SC 29403
                                                 P: (843) 614-8888
                                                 F: (843) 494-5536
                                                 Email: eric@akimlawfirm.com
                                                        roy@akimlawfirm.com

                                                 BURSOR & FISHER, P.A.
                                                 Sarah N. Westcot**
                                                 701 Brickell Ave, Suite 1420
                                                 Miami, FL 33131
                                                 Telephone: (305) 330-5512
                                                 Facsimile: (305) 676-9006
                                                 Email: swestcot@bursor.com

                                                         -and-



                                                    35
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 36 of 41 PageID #: 708




                                                BURSOR & FISHER, P.A.
                                                Philip L. Fraietta**
                                                Alec M. Leslie**
                                                888 Seventh Avenue
                                                New York, NY 10019
                                                Telephone: (646) 837-7150
                                                Facsimile: (212) 989-9163
                                                Email: pfraietta@bursor.com
                                                        aleslie@bursor.com

                                                MOREA SCHWARTZ BRADHAM
                                                FRIEDMAN & BROWN LLP
                                                John M. Bradham**
                                                Peter Katzman
                                                444 Madison Ave., 4th Floor
                                                New York, New York 10022
                                                Tel: (212) 695-8050
                                                Email: jbradham@msbllp.com
                                                        pkatzman@msbllp.com

                                                         ** Admitted Pro Hac Vice

                                                ATTORNEYS FOR PLAINTIFFS AND THE
                                                PROPOSED CLASS




                                  CERTIFICATE OF SERVICE

  I hereby certify that the foregoing Memorandum in Opposition to Defendant’s Motion to

  Dismiss was served on all counsel of record on November 13, 2020, using the Court’s CM/ECF

  system, which will send notification of such filing.

                                                         /s/ Robert J. Caron
                                                         Robert J. Caron




                                                  36
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 37 of 41 PageID #: 709
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 38 of 41 PageID #: 710
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 39 of 41 PageID #: 711
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 40 of 41 PageID #: 712
Case 1:20-cv-00246-JJM-LDA Document 24 Filed 11/13/20 Page 41 of 41 PageID #: 713
